Citation Nr: 1738404	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  10-40 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from October 1985 to October 1989.  

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the case was subsequently transferred to the VA RO in Houston, Texas.

In connection with this appeal, the Veteran testified at a videoconference hearing before the Board in September 2014.  A transcript of that hearing is associated with the claims file.  However, the Veterans Law Judge who presided over that hearing is not available to make a decision in the appeal.  In an April 2016 letter, the Veteran was notified of that fact and afforded an opportunity to have a new hearing before a current member of the Board.  To date, the Veteran has not requested another hearing.  

The Board notes that the Veteran perfected an appeal with respect to the issue of entitlement to service connection for a bilateral hearing loss disability.  A review of the record shows that in a February 2017 rating decision, the Veteran was granted entitlement to service connection a left ear hearing loss disability.  This is considered a full grant of the benefit sought on appeal and there is no indication that the Veteran has disagreed with the disability rating or effective date assigned in that decision.  Therefore, the Board has limited its consideration accordingly.  

This appeal was most recently before the Board in September 2016 at which point, it was remanded for the additional development.  It has now been returned to the Board for further appellate action.  


FINDING OF FACT

The Veteran does not have a right ear hearing loss disability for VA purposes.


CONCLUSION OF LAW

Right ear hearing loss disability was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C. § 1101, 1112, 1131 (2016); 38 C.F.R. §§ 3.303, 3.306, 3.309, 3.385 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she has a right ear hearing loss disability as a result of acoustic trauma sustained in active service.  Specifically, the Veteran reports that given the location of her office on the NAS Whiting Field Base, she worked for four years in close proximity to many aircrafts and that her hearing declined as a result.   The Board concedes that the Veteran sustained acoustic trauma while in active service.  

STRs are silent for complaints of decreased hearing acuity while the Veteran was in active service.  Further, at no time was the Veteran shown to have a right hearing loss disability for VA purposes during active service.  38 C.F.R. § 3.385. 

In August 2009, May 2015, and November 2016 the Veteran was afforded a VA audiological evaluations.  At those examinations, the Veteran reported the in-service noise exposure described above.  However, audiometric testing failed to reveal that the Veteran had a right ear hearing loss disability for VA compensation purposes at any of those VA audiological evaluations.  38 C.F.R. § 3.385. 

The Board notes that a review of the other medical evidence of record does not show that the Veteran has audiometric testing result consistent with a diagnosis of right ear hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385.

The Board acknowledges the submission of many lay statements from both the Veteran, and friends and family of the Veteran attesting to her hearing loss, her inability to hear the television, hear in college classes, and communicate properly.  However, while lay persons are competent to report symptoms of decreased hearing acuity, they are not competent to diagnose right ear hearing loss for VA purposes.  A diagnosis of hearing loss for VA purposes requires medical expertise, clinical testing, and knowledge that are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, lay persons are not competent to provide a diagnosis in this case.  

In order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  As previously noted, there are specific requirements as to what is considered hearing loss for VA compensation purposes and a review of the Veteran's various audiograms of record fails to show that the Veteran has right ear hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385 (2016).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for right ear hearing loss disability is not warranted. 38 U.S.C. § 5107 (b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right ear hearing loss disability is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


